DETAILED ACTION
Suction Device
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 2-15-2022 has been entered. Claims 1,3-10,12-13,14, 16-20 are currently pending and have been examined. Claim 2 has been cancelled. Applicant’s amendment to claims 5,13 have overcome 112 rejection previously set forth in the Non-Final Office action mailed 11-15-2021. Applicant’s amendments to claim 19 have not overcome 112 rejection for claim 19 previously set forth in the Non-Final Office action mailed 11-15-2021.The previous 102 rejection has been updated and change to 103 rejection due applicant’s amendment.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19 the phrase "funnel-shaped" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For examinations purposes examiner is interpreting the limitation “funnel –shaped” as a shape where it’s wide at the top and narrow at the bottom. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-10,12-13, 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over Schmalz et al. (DE19814262C2) in view of Eisele et al (WO2015062779A1).

Regarding claim 1, Schmalz teaches 
suction device (abstract, figures 1 &2) a valve housing (elements 6,8 put together, figure 1) which encloses a valve interior (area inside of elements 6, 8,figure 1) and which has a supply connection (vacuum producing side 2, figure 1) for connecting to a vacuum supply, and an intake side (suction side 4, figure 1),
 - a flexible partition wall (elastically deformable region 26, figure 1) which runs in such a way that a control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) extends on one side of the flexible partition wall (elastically deformable region 26, figure 1) inside the valve housing (elements 6,8 put together, figure 1), and that the intake side (suction side 4, figure 1) lies on the other side of the flexible partition wall (elastically deformable region 26, figure 1), wherein the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) is connected to the supply connection (vacuum producing side 2, figure 1) and 
the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) being connected to the intake side (suction side 4, figure 1) via a throttle passage (sleeve like section, inside of 28, figure 1; it is disclose by Schmalz that element 28 discloses “demlimits or is the boundary of space 34, therefore element 28 connects control space to intake side)
the throttle passage (sleeve like section, inside of 28, figure 1) is formed in such a way that a flow resistance for flows is defined by the throttle passage (sleeve like section, inside of 28, figure 1 which controls boundary of element 34, changing flow area which is changing the boundary changes the flow resistance) in such a way that, in the case of free suction at a state of the intake side (suction side 4, figure 1) which allows for a free inflow, a negative pressure in relation to the intake side (suction side 4, figure 1) occurs in the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) on account of the flow resistance, and wherein the flexible partition wall (elastically deformable region 26, figure 1) is designed in such a way that it is deformable due to the negative pressure occurring in the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) in the case of free suction, characterized in that a sealing protrusion (sleeve like section 28, figure 1) protruding into the interior of the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) and an associated seal seat (sealing seat 20, figure 1) are provided within the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2), wherein the sealing protrusion (sleeve like section 28, figure 1) and the seal seat (sealing seat 20, figure 1) are arranged in such a way that upon deformation of the flexible partition wall (elastically deformable region 26, figure 1) in the case of free suction, the sealing protrusion  (sleeve like section 28, figure 1) is placed against the seal seat (sealing seat 20, figure 1), and wherein the sealing protrusion  (sleeve like section 28, figure 1) and the seal seat (sealing seat 20, figure 1) are formed in such a way that, when the sealing protrusion  (sleeve like section 28, figure 1) is placed against the seal seat (sealing seat 20, figure 1), the flow path (from the suction side 4 to the supply connection 2) through the throttle passage (sleeve like section, inside of 28, figure 1) into the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) is interrupted within the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2), 
the throttle passage (sleeve like section, inside of 28, figure 1) is designed as a channel and opens with an outlet opening (( sleeve like section 28) communicates with supply connection 2 which is apart of control space through opening 60 see figures 1-5) extending through the flexible partition wall (elastically deformable region 26, figure 1) and and wherein the sealing protrusion (sleeve like section 28, figure 1) and seal seat (sealing seat 20, figure 1) are arranged in such a way that, when the sealing protrusion (sleeve like section 28, figure 1) is placed against the seal seat (sealing seat 20, figure 1; see claim 23), the outlet opening (see figure 2 opening 60, abstract) is closed.
Schmalz does disclose during at free state at the intake side, there is a flow path through the throttle passage and through the control of screw 37  flow resistance being formed. 
Schmalz fails to explicitly disclose that free suction at a state of the intake side which allows for a flow path is provided from the intake side  through the throttle passage into the control space and continues from the control space through the supply connection, the throttle passage being formed so that a flow resistance for flows along the flow path, 
Eisele teaches that free suction (see figure 1, empty side of suction side) at a state of the intake side (suction chamber 20, figure 1) which allows for a flow path is provided from the intake side through the throttle passage (throttle point 66, figure 1)  into the control space and continues from the control space through the supply connection, the throttle passage being formed so that a flow resistance for flows along the flow path (Eisele discloses that the throttle point defines a flow resistance for the suction flow from suction side chamber and suction side into the control space).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Schmalz to include design and teachings of Eisele allows for a flow path from intake side into all of the control space and through supply connection. This modification would allow for one flow and reduce the spaced need for an additional chamber. 
Regarding claim 3, modified Schmalz teaches wherein the flexible partition wall (elastically deformable region 26, figure 1) extends inside the valve housing in such a way that the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) extends on one side of the flexible partition wall (elastically deformable region 26, figure 1) and an intake-side space (flow channel, figure 1) extends on the other side of the flexible partition wall (elastically deformable region 26, figure 1), wherein said intake-side space (flow channel 12, figure 1) is connected to the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2) by the throttle passage (sleeve like section, inside of 28, figure 1).
Regarding claim 4, modified Schmalz teaches wherein a suction body (metallic components 10, figure 1) is provided for application to an object to be suctioned, wherein the suction body (metallic component 10, figure 1) is arranged on the valve housing (elements 6,8 put together, figure 1), and wherein the flexible partition wall (elastically deformable region 26 bottom portion is within metallic component 10, figure 1) extends within the suction body (metallic components 10, figure 1).
Regarding claim 5, modified Schmalz teaches wherein the sealing protrusion (sleeve like section 28, figure 1) has a recess (see figures 1-5) which is open toward the control space (see Eisele figure 1), said sealing protrusion in particular being funnel- shaped.
Regarding claim 6, modified Schmalz teaches wherein the throttle passage (sleeve like section, inside of 28, figure 1) opens into the recess (see figure 1).
Regarding claim 7,  modified Schmalz teaches herein the throttle passage (sleeve like section, inside of 28, figure 1) opens into the recess (see figure 1).
Regarding claim 9, modified Schmalz teaches wherein the flexible partition wall (elastically deformable region 26, figure 1) has attachment areas (see connection between elastically deformable region 26 and and 14, figures 1 and 2), and the outlet opening (see element 60 figures of Schmalz and figure 1 of Eisele) is arranged centrally between the attachment areas (see connection between elastically deformable region 26 and and 14, figures 1 and 2).
Regarding claim 10, Schmalz teaches flexibles partition wall (elastically deformable region 26, figure 1) fails to disclose explicity it is designed and arranged to snap bistably.
Eisele teaches wherein the flexible partition wall (see Eisele flexible dividing wall 46, figure 1) is designed and arranged in such a way that it can snap bistably into a first configuration and a second configuration (see Eisele movement of flexible dividing wall 46, in figure 1) wherein, in the first configuration, the sealing protrusion (see Eisele sealing portion 56, figure 1)  is placed against the seal seat (see Eisele assigned seat 60, figure 1; Eisele discloses “sealing portion 56 abuts against a sealing seat), and in the second configuration, the sealing protrusion (see Eisele sealing portion 56, figure 1)  is spaced apart from the seal seat (see Eisele assigned seat 60, figure 1).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Schmalz to include design and teachings of Eisele allow for flexible partition wall snap bistably. This modification would improve the closing behavior of valve device.
Regarding claim 12, modified Schmalz teaches that the seal seat (sealing seat 20, figure 1) is designed as a section (figure 1) of the valve housing (elements 6,8 put together, figure 1), said section (figure 1) protruding into the control space (flow connection space 34, 36 to supply connection 2, figures 1 &2).
Regarding claim 13, modified Schamlz teaches the sealing protrusion (sleeve like section 28, figure 1) is arranged on the flexible partition wall (elastically deformable region 26, figure 1), including being monolithically formed with the flexible partition wall (elastically deformable region 26, figure 1).
Regarding claim 16, modified Schamlz teaches wherein the flexible partition wall (elastically deformable region 26, figure 1) is designed in such a way and arranged in a tensioned manner in such a way that the sealing protrusion (sleeve like section 28, figure 1) and the seal seat (sealing seat 20, figure 1) are pretensioned in a position spaced apart from one another.
Regarding claim 17, it is noted that claim 17 shares the same features as claims 1, and 3 so therefore the same rejection applies. 
Regarding claim 18, it is noted that claim 18 shares the same features as claims 1 and 4 so therefore the same rejection applies.
Regarding claim 19, Schmalz as modified by Eisele teaches the sealing protrusion (see Eisele sealing portion 56, figure 1) has a recess (see Eisele recess 58, figure 1) which is open toward the control space (see Eisele control space 48, figure 1), said sealing protrusion in particular being funnel- shaped ( see Eisele “a conical or suction-bell shaped recess”).
Regarding claim 20, Schmalz teaches flexibles partition wall (elastically deformable region 26, figure 1) fails to disclose explicitly it is designed and arranged to snap bistably.
Eisele teaches wherein the flexible partition wall (flexible dividing wall 46, figure 1) is designed and arranged in such a way that it can snap bistably into a first configuration and a second configuration (see movement of flexible dividing wall 46, in figure 1) wherein, in the first configuration, the sealing protrusion (sealing portion 56, figure 1)  is placed against the seal seat (assigned seat 60, figure 1), and in the second configuration, the sealing protrusion (sealing portion 56, figure 1)  is spaced apart from the seal seat (assigned seat 60, figure 1).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Schmalz to include design and teachings of Eisele allow for flexible partition wall snap bistably. This modification would improve the closing behavior of valve device.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schmalz et al. (DE19814262C2) in view of Eisele et al (WO2015062779A1) and Yang et al. (EP1918076A1).
Regarding claim 14, Eisele as modified by Schmalz teaches all the limiations stated above but fails to teach the seal seat is arranged on the flexible partition wall.
	
	Yang teaches seal seat (stepped surface 33a, figures 3 and 5) is arranged on the flexible partition wall (vacuum regulation member 37, figures 3 and 5; para 0025).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Schmalz to include design and teachings of Yang to have seal seat arranged on flexible partition wall. This modification would allow the valve to react better to pressure.  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection relies of different combination of prior art references applied in the prior rejection of record
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723